Title: To Thomas Jefferson from George Hammond, 6 July 1792
From: Hammond, George
To: Jefferson, Thomas



Sir
Philadelphia 6th. July 1792.

In answer to your letter of this day, I have the honor of stating to you, that I have no information as to the precise situation of Caldwell manor; but from a variety of circumstances I am inclined to believe that Caldwell manor either is situated near to, or forms part of, the town of Alburgh, which town, though on the south side of the 45th degree of latitude, is under the protection and jurisdiction of the district of Point au fer, now occupied by his Majesty’s garrison.
I shall esteem it a favor, if you will acquaint me with the determination of the government of the United States on this subject as early  as may be convenient. I have the honor to be with sentiments of the most perfect consideration, Sir, Your most obedient humble servant,

Geo. Hammond

